Citation Nr: 1822844	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  15-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased compensable disability rating for residuals of a right second metacarpal fracture.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran's spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 1955.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran's spouse testified on his behalf before a Veterans Law Judge (VLJ) in November 2017, and a transcript of the hearing has been associated with the claims file.  Additionally, because the VLJ who conducted the November 2017 Board hearing is no longer employed by the Board, the Veteran was afforded the opportunity to have an additional hearing before the Board; however, the Veteran reported in March 2018 that he did not desire an additional hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds that additional development is warranted prior to adjudication of the Veteran's claim on appeal.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2017); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, the Court has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A review of the record reveals that the Veteran was last afforded VA hand examination in December 2012.  At the November 2017 video conference hearing, the Veteran's spouse testified credibly that the evidence of record does not adequately convey the current severity of the Veteran's right hand disability, which she reported has continued to worsen.  Indeed, VA treatment records from October 2017 indicate that the Veteran experiences limited range of motion in his right wrist due to osteoarthritis secondary to his in-service right hand injury.  Additionally, the Veteran's spouse testified that he experiences symptoms related to rheumatoid arthritis, and VA treatment records confirm a diagnosis of rheumatoid arthritis.  As such, the Board concludes that a new VA examination is necessary to determine the current severity of his service-connected residuals of a right second metacarpal fracture and to differentiate any residuals related to his nonservice-connected rheumatoid arthritis.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected residuals of a right second metacarpal fracture.  The examiner should fully review the claims file and the directives of this remand.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all potential rating criteria including whether the disability is manifested by ankylosis and/or whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  A complete rationale for all opinions expressed should also be provided.  

2.  Thereafter, readjudicate the Veteran's claim of entitlement to an increased compensable disability rating for residuals of a right second metacarpal fracture.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

